Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION – ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered. Claims 10 and 41-48 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2021 has been considered by the examiner.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Appellant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment was given in a telephone communication with Ms. Rosemarie Wilk-Orescan, the attorney of record, on March 19, 2021. 
Claims 10, 41, and 42 are amended; and claims 43 and 46 are canceled; as follows:
10. (Amended) A pharmaceutical formulation comprising:
LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin; 
a ratio of zinc to LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin of 5.5 to 12 zinc atoms per 6 molecules of LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin; and 
a pharmaceutically acceptable carrier and excipients; 
wherein the excipients include a preservative selected from phenol, m-cresol, or mixtures thereof, and wherein the formulation is soluble at physiological pH. 

41. (Amended) A pharmaceutical formulation comprising:
LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin; 
a ratio of zinc to LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin of from 5.5 to 6 zinc atoms per 6 molecules of LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin; and 
a pharmaceutically acceptable carrier and excipients; 
wherein the formulation is soluble at physiological pH, and 
wherein zinc- LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin aggregates, having a molecular weight greater than that of thyroglobulin (669 kDa) as measured by size exclusion chromatography, are formed subcutaneously following administration to a subject in need thereof.

42. (Amended) A pharmaceutical formulation comprising:
a) LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin; 
b) a ratio of zinc to LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin of 5.5 to 12 zinc atoms per 6 molecules of LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin; and 
c) a pharmaceutically acceptable carrier and excipients, wherein the excipients include a preservative selected from phenol, m-cresol, or mixtures thereof; 
wherein the formulation is soluble at physiological pH; and wherein, after the pharmaceutical formulation is administered subcutaneously to a subject in need thereof, zinc- LysB29(Nɛ-hexadecandioyl-ɣ-Glu)des(B30) human insulin aggregates are formed subcutaneously, said aggregates having a molecular weight greater than that of thyroglobulin (669 kDa) as measured by size exclusion chromatography.

43. (Canceled)
46. (Canceled)

Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
During an Appeal Conference with SPEs Richter and Hartley and Examiner Browe, the panel concluded that a water-soluble acylated insulin stabilized by 5.5-12 or 5.5-6, or 5.5 zinc per 6 molecules of acylated insulin is patentably distinct from a water-soluble acylated insulin stabilized by 2-5 zinc per 6 molecules of acylated insulin. Therefore, in view of the Examiner’s amendment, supra, the Obviousness-Type Double 
Withdrawal of Prior Claim Rejections - 35 USC § 112 1st Paragraph
Appellant’s arguments in the Appeal Brief filed December 3, 2020 are found persuasive. Therefore, the 35 USC 112 1st Paragraph rejection presented in the Non-final Office Action mailed June 9, 2020 is hereby withdrawn.
REASONS FOR ALLOWANCE
	The following is an Examiner’s Statement of Reasons for Allowance of pending claims 10, 41, 42, 44, 45, 47, and 48:
The prior art does not expressly disclose a pharmaceutical formulation that is water-soluble at physiological pH comprising LysB29(Nε-hexadecandioyl-γ-Glu)des(B30) human insulin (i.e. an acylated insulin), and 5.5-12 zinc, or 5.5-6 zinc, or 5.5 zinc per 6 molecules of acylated insulin. 
The closest prior art is U.S. Patent No. 6,451,762 to Havelund et al., which discloses a pharmaceutical formulation that is water-soluble at physiological pH comprising insulin which is e.g. acylated at the ε-amino group of LysB29 of des(B30) human insulin, and the acyl group can preferably be e.g. -(COOH)-(CH2)14-CO-γ-Glu, i.e. in other words, “LysB29(Nε-hexadecandioyl-γ-Glu)des(B30) human insulin”; wherein the composition preferably has at least 2 zinc ions, more preferably 2-5 zinc ions, per 6 molecules of acylated insulin, and wherein the formulation can further comprise phenol (abstract; Col. 1, lns. 16-20; Col. 3, lns. 36-47, 62-64; Col. 4, lns. 4-6, 19-22, 32; Col. 5, lns. 43-51; Col. 6, lns. 1-4, 9-10, 18-27, 31-35, 40-45; Col. 7, lns. 1-2, 14-19).

Therefore, pending claims 10, 41, 42, 44, 45, 47, and 48 are found to be patentable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617